            Case 1:20-cv-03762-CM Document 3 Filed 06/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHANICE FARRAR,

                             Plaintiff,                             20-CV-3762 (CM)
                     -against-
                                                           ORDER DIRECTING ORIGINAL
                                                                  SIGNATURE
DANZIGER MICHELL, 1

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff Shanice Farrar brings this action pro se. Plaintiff submitted the complaint

without a signature. Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very

pleading, written motion, and other paper must be signed by at least one attorney of record in the

attorney’s name – or by a party personally if the party is unrepresented.” See also Local Civil

Rule 11.1(a). The Supreme Court has interpreted Rule 11(a) to require “as it did in John

Hancock’s day, a name handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S.

757, 764 (2001).

        Plaintiff is directed to resubmit the signature page of the complaint with an original

signature to the Court within thirty days of the date of this order. A copy of the signature page is

attached to this order.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case




        1
        A review of the records of the New York State Unified Court System reveals that
Defendant’s true name is Mitchell J. Danzinger, and that he is a Justice in the New York State
Supreme Court.
            Case 1:20-cv-03762-CM Document 3 Filed 06/17/20 Page 2 of 2



shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     June 17, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
